Citation Nr: 0827795	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  03-01 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a psychiatric disorder to include depression.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to June 
1991, and from June to September 1998.  The veteran also 
served in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Pittsburgh, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a psychiatric disorder to include 
depression.

In an August 1997 rating decision, the Huntington, West 
Virginia, RO denied entitlement to service connection for 
depression. That decision became final when not appealed.  

The veteran testified at a personal hearing at the RO.  A 
transcript of that hearing is in the claims file.

The Board in January 2004 reopened and remanded the issue of 
entitlement to service connection for a psychiatric disorder 
to include depression for additional development.


FINDING OF FACT

A psychiatric disability, to include depression, was not 
manifested in service; a psychosis was not manifested to a 
compensable degree within a year of the veteran's separation 
from active duty; and the preponderance of the evidence is 
against finding that a depressive disorder is related to 
service.


CONCLUSION OF LAW

A psychiatric disability, to include depression was not 
incurred or aggravated during the veteran's military service, 
and a psychosis may not be presumed to have been so incurred. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp.2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in November 2001, 
January 2004, and August 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain.  In an April 2008  supplemental 
statement of the case the veteran was informed how ratings 
and effective dates are assigned.  VA fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examination.  While the appellant did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The evidence of 
record, to include that discussed above, rebuts any 
suggestion that VA's efforts to provide notice prejudiced the 
appellant.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  There is not a 
scintilla of evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication, and the evidence of record rebuts any 
suggestion that the appellant was prejudiced by VA's timing 
of the notice.  Hence, the case is ready for adjudication.

Background

The veteran claims entitlement to service connection for a 
psychiatric disability, to include depression.  In statements 
and testimony he in essence, reports developing a psychiatric 
disability, to include depression as a result of service.

The veteran's service medical records note treatment in May 
1991 for complaints of decreased memory.  A 
neuropsychological evaluation was normal.  The records at 
that time indicate that the veteran was a problem drinker and 
entered a Track III program for drug and alcohol treatment.

There are no records of any complaints, treatment or 
diagnosis of a psychiatric disorder including depression 
noted in active service.  

Subsequent to service in September 1991 the veteran enlisted 
in the West Virginia Air National Guard.  His enlistment 
examination was normal.

At a VA neuropsychological consultation in December 1993 the 
examiner noted a significant family history of depression.  
The veteran reported a severe cerebral concussion when he was 
struck by a truck at age eight.  Psychological examination 
test results were below expectation.  The scores indicated a 
moderate level of depression. The veteran also had possible 
longstanding learning memory impairment as a result of the 
1972 truck injury.  The diagnosis was dysthymic disorder 
[provisional]; rule out organic mental disorder.

The veteran's National Guard personnel records contain a 
January 1994 report noting that during a period of National 
Guard training he slipped on the ice and struck his head. 
There is no evidence of any mental or psychological changes 
as a result of this accident.  The records also contain a 
December 2001 letter from the Air National Guard Medical 
Bureau disqualifying the veteran for world wide deployment as 
a result of a diagnosis of chronic depression.  It was noted 
that the veteran required psychotropic drugs and clinical 
therapy to function.  The letter noted that without 
medications the veteran was unable to function properly with 
day to day activities.

In a November 2002 letter [redacted] wrote that he was the 
veteran's supervisor during his last two years in the Air 
Force. He reported that they both were stationed from 1989 to 
1990 at Galen, Alaska then reassigned to Plattsburgh Air 
Force Base, New York. While at Plattsburgh his performance 
diminished.  He did not make a lot of friends and seemed sad 
and withdrawn; looked as though he had just cried; and, he 
would say he forgot how to do things.  An appointment was 
made for him with mental health but he did not know the 
outcome.  The veteran was going to reenlist but ended up 
getting out of the service.

During a March 2008 VA mental disorders examination the 
examiner reviewed the extensive claims files and interviewed 
the veteran.  The veteran reported suffering a head injury as 
a child when struck by a truck. At that time x-rays of his 
skull were negative. He reported residual memory problems.  
He was in active service from August 1983 to June 1991 and 
then through 2002 in the reserves. He reported being treated 
for psychological problems during active duty at Plattsburgh 
Air Force Base, New York.  He also reported treatment for 
depression and anxiety while stationed in Alaska.  These 
records have been requested but apparently they have not been 
found. He also reported a fall when he slipped on ice and had 
a slight concussion.  The veteran has a history of alcohol 
abuse but reports he is not currently using alcohol.

With regards to psychiatric symptoms occurring within the 
first year after service discharge; the veteran was 
discharged on June 29, 1991 while his first neuropsychiatric 
consultation was December 8, 1993.  Psychological testing 
done in November 1993 showed no evidence of psychosis at that 
time, although the veteran had impairment in learning, 
memory, and particularly verbal auditory format. The 
diagnosis at that time was dysthymic disorder.  He received 
care from a variety of doctors and counselors at Altoona and 
Plattsburgh VA Medical Centers but most consistent care came 
from the Martinsburg VA Medical Center.  

The veteran reported excessive worry, restlessness, 
fatigability, irritability, muscle tension, sleep 
disturbance, depressed mood, anhedonia, increased appetite, 
feelings of worthlessness, hopelessness, helplessness, guilt, 
decreased energy, and poor concentration.  He denied suicidal 
ideations and reported no prior attempts at self harm. He 
reported no current alcohol use but did previously abuse 
alcohol.  He did not smoke.  He denied hypomanic or manic 
symptomatology, increased self esteem, decreased need for 
sleep, hyperverbal speech, racing thoughts, distractibility 
or increased goal directed activities or spending sprees.  

Following a mental status examination the examiner diagnosed 
a generalized anxiety disorder, and major depressive 
episodes.  The examiner opined that it appeared that mental 
disordered signs and symptoms including anxiety and 
depression resulted in deficiencies in work, family 
relations, thinking, and mood.  The appellant was not 
involved in any academic pursuits, although he did have an 
associate's degree.  

With regard to the specific questions as requested by the 
Rating Board, the examiner opined that without resort to 
speculation it was not possible to make a conclusive 
statement whether or not it was "at least as likely as not" 
that any diagnosed psychiatric disorder to include depression 
is related to the veteran's military service.  The examiner 
noted that there were no records to confirm this, although 
there was a buddy statement in support of the veteran's 
report of depression.  While the examiner then noted that if 
required to choose, he would find that it was at least as 
likely as not that a psychiatric disorder was related to the 
veteran's military service.  Still, the examiner also noted 
that there was no evidence, other than lay evidence in 
support of this claim; no evidence of a compensably disabling 
psychosis within a year of service; and reaching a favorable 
opinion required resort to speculation..  

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 
3.303, 
3.304. Certain chronic disabilities, such as a psychosis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty. 38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the appellant had a chronic condition in service or 
during an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court case law, lay 
observation is competent. Savage v. Gober, 10 Vet. App. 488, 
498 (1997). In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2007).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Analysis

As noted, the veteran's service medical records are entirely 
silent as to any complaints, treatment, or diagnosis of a 
depressive disorder. In addition the service discharge 
examination is silent as to any psychiatric complaints, 
findings or diagnoses.

The earliest competent medical evidence of psychiatric 
problems dates from the December 1993 VA Psychological 
testing which diagnosed a dysthymic disorder.

While the record includes the March 2008 opinion that 
depression and anxiety were related to service, that opinion 
was qualified by the examiner's other statements that he 
could not reach an opinion without engaging in speculation, 
that there was no medical evidence supporting a disease in-
service, and that there was no evidence of a compensably 
disabling psychosis within a year of service discharge.  
While VA must resolve reasonable doubt in the appellant's 
favor, a reasonable doubt is a substantial doubt and one 
within the range of probability as distinguished from pure 
speculation or remote possibility.  Here, while the examiner 
ultimately chose one position, it is clear from looking at 
the entire opinion that reaching a favorable opinion required 
resort to speculation.

Without evidence of a chronic psychiatric disability in 
service, without evidence of a compensably disabling 
psychosis in the first year following discharge from active 
duty, and without competent, non speculative medical evidence 
of a nexus between any current psychiatric disability and 
service, service connection for such disability is not 
warranted.

The Board acknowledges that the veteran had a second period 
of active service from June to September 1998.  As the 
evidence of record clearly and unmistakably shows the 
veteran's psychiatric disorder including depression existed 
prior to his entry into this second period of active service, 
the evidence rebuts the presumption of soundness for this 
second period.  Further, there is no probative and competent 
evidence that this disorder increased beyond its natural 
progression during that term. There is no competent evidence 
to the contrary. 38 C.F.R. § 3.303, 3.304(b), 3.306.

The only other evidence in support of the claim are the 
veteran's own statements, and those offered by the November 
2002 letter from Mr. [redacted] to the effect that his claimed 
psychiatric disorder to include depression is related to 
service.  As laypersons, however, they are not competent to 
provide a probative opinion on a medical matter, such as the 
etiology of the claimed disorder. See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

As such, the benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application. Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Entitlement to a psychiatric disorder to include depression 
is denied.


___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


